UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 9, 2012 PS BUSINESS PARKS, INC. (Exact Name of Registrant as Specified in its Charter) California 1-10709 95-4300881 (I.R.S. Employer Identification No.) (State or Other Jurisdiction of Incorporation) (Commission File Number) 701 Western Avenue, Glendale, California 91201-2349 (Address of Principal Executive Offices) (Zip Code) (818) 244-8080 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencements communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On January 9, 2012, PS Business Parks, Inc. announced that it is calling for redemption on February 13, 2012 all outstanding depositary shares representing interests in its 7.375% Cumulative Preferred Stock, SeriesO (NYSE:PSBPrO) at $25 per share plus accrued dividends from January 1, 2012 through the date of redemption.The aggregate redemption amount, before payment of accrued dividends, to be paid to all holders of the depositary shares is $84,600,000. A copy of the press release announcing the redemption is attached as Exhibit 99.1 and is incorporated herein by reference. On January 12, 2012, PS Business Parks, Inc. announced that it is calling for redemption on February 17, 2012 all outstanding depositary shares representing interests in its 7.20% Cumulative Preferred Stock, SeriesM (NYSE:PSBPrM) at $25 per share plus accrued dividends from January 1, 2012 through the date of redemption.The aggregate redemption amount, before payment of accrued dividends, to be paid to all holders of the depositary shares is $79,550,000. A copy of the press release announcing the redemption is attached as Exhibit 99.2 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1—Press Release dated January 9, 2012 Exhibit 99.2— Press Release dated January 12, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 12, 2012 PS BUSINESS PARKS, INC. By: /s/ Stephanie Heim Stephanie Heim Vice President Exhibit Index Exhibit 99.1—Press Release dated January 9, 2012 Exhibit 99.2—Press Release dated January 12, 2012
